DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 8/4/2022 has been entered. Claims 8-10, 12-15, and 19-27 remain pending in the application. Claim 28-31 are new.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 6/7/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 6/7/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 6/7/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 8-10, 12-15, and 19-31 are allowed.
Examiner’s Statement of Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 8,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an apparatus for forming a releasable seal in a catheter system as claimed in claim 8 comprising a sealing device comprising a hinge located on the side surface and wherein the body of the sealing device is deformable such that, when the sealing device is in the first position, the channel is sealed by a wall of the one or more interior walls of the first connector. The body 16B of Harton (U.S. PG publication 20150202424) is not deformable, and no motivation appears to be present to modify the body to be deformable.
Dependent claims 9-10, and 12-14 are allowed by virtue of being dependent upon allowed independent claim 8.
In regard to claim 15,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a catheter system as claimed in claim 15 comprising a sealing device comprising a hinge located on the side surface and wherein removing the predetermined engagement causes rotation of the sealing device to the first position thereby establishing the seal. The sealing device 16 of Harton (U.S. PG publication 20150202424) is not rotated to the first position if the predetermined engagement is removed, and no motivation appears to be present to modify the sealing device to be rotated to the first position if the predetermined engagement is removed.
Dependent claims 19-22 are allowed by virtue of being dependent upon allowed independent claim 15.
In regard to claim 23,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a device for forming a releasable seal in a catheter system as claimed in claim 23 comprising a sealing device comprising a hinge located on the side surface and wherein the body is deformable such that, when the body is in the first position, the channel is sealed by a wall of the first connector. The body 16B of Harton (U.S. PG publication 20150202424) is not deformable, and no motivation appears to be present to modify the body to be deformable.
Dependent claims 24-31 are allowed by virtue of being dependent upon allowed independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783